The Chief Justice
delivered the opinion of the court,
We are of opinion the circuit court decided correctly ⅛ refusing to sustain the application made by the appellants in ací‘oa for a new trial. The application was made on the, grounds of the want of preparation at the trial, and of the discovery of new matter of defence since (he trial. But a®^av‘ts upon which the application was made, neither £llew sufficient diligence in making preparation for the trial that vvas had, nor do they disclose any matter which would constitute an available defence on a second trial,
Judgment affirmed with cost,